 1                                                                  The Hon. Richard A. Jones

 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                          NO. CR18-132 RAJ
10
                             Plaintiff,
11
                        v.                               ORDER EXTENDING DEADLINES
12                                                       AND HEARING GOVERNING
13                                                       THIRD-PARTY PETITION
      MICHAEL SCOTT MORGAN, JR.,
14                           Defendant,
15    and,
16
17    KIMBERLY GUADALUPE,

18                           Third-Party Petitioner.

19
20
21           THIS MATTER comes before the Court on the Parties’ stipulated motion to
22 extend the discovery deadline governing Third-Party Petitioner Kimberly Guadalupe’s
23 petition to preliminarily forfeited property. Dkt. Nos. 716, 719.
24           The Court, having reviewed the stipulated motion, as well as the other papers and
25 pleadings filed in this matter, hereby FINDS that extension of the discovery deadline is
26 appropriate.
27 ///
28
     Order Extending Deadlines and Hearing                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Governing Third-Party Petition - 1                                   SEATTLE, WASHINGTON 98101
     United States v. Morgan, et al., CR18-132 RAJ                              (206) 553-7970
1          NOW, THEREFORE, THE COURT ORDERS:

2          1) The United States and Kimberly Guadalupe (the “Parties”) may continue to

3              engage in discovery related to the identified petition. The discovery period

4              closes on June 10, 2020;

5          2) Thereafter, the Parties shall file any dispositive motions no later than

6              July 10, 2020; and

7          3) If necessary, an evidentiary hearing will be held on the identified petition on

8              September 11, 2020, at 9:00 a.m., in Courtroom 13106.

9
10         IT IS SO ORDERED.

11
12         DATED this 21st day of February, 2020.

13
14
                                                      A
15                                                    The Honorable Richard A. Jones
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Extending Deadlines and Hearing                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Governing Third-Party Petition - 2                                    SEATTLE, WASHINGTON 98101
     United States v. Morgan, et al., CR18-132 RAJ                               (206) 553-7970
